Bartlett, J.
It seems to me incredible that this officer could have been perfectly sober and fit to be sent out on post, as the police surgeon proved he was, if he had been so much intoxicated as to be unfit for duty only 35 or 40 minutes before. The police surgeon was apparently called to sustain the charge, and, on his testimony, I think the charge should have been dismissed. The authority of the general term to reverse the decision of the board of police, when it is against the preponderance of evidence, has recently been distinctly upheld by the court of appeals, and, in my opinion, it should be exercised in the present case. People v. French, 23 N. E. Rep. 1061.